                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


NICOLE CHLOPECKI,                            )       CASE NO. 1:18 CV 2357
                                             )
                Plaintiff,                   )       JUDGE CHRISTOPHER A. BOYKO
                                             )
           v.                                )
                                             )       OPINION AND ORDER
TICKETING OFFICER, et al.,                   )
                                             )
                Defendant.                   )


CHRISTOPHER A. BOYKO, J.:


       Pro se Plaintiff Nicole Chlopecki filed this action against “Ticketing Officer,” the State

of Ohio and the City of Willowick. In the Complaint, Plaintiff alleges she was ticketed for

loitering at several businesses in a plaza in Willowick in 2017. She contends she had

permission to be at those businesses to wait for transportation and use their Wi-Fi. She asks this

Court to dismiss the charges against her.

       Plaintiff also filed a Motion to Proceed In Forma Pauperis (Doc. No. 2). That Motion is

granted.

                                     I. BACKGROUND

       The Complaint does not contain much information. Plaintiff states she received three

tickets for loitering at a shopping plaza in Willowick, Ohio in 2017. She states she has

permission to be at the plaza due to anxiety and medical issues. She further alleges the Verizon
store allows her to use their Wi-Fi for emergency situations that arise when friends or family are

delayed in picking her up. She states the RTA does not stop and has a changing schedule that

has caused problems for her and other passengers. She requests all tickets be dismissed and the

charge of contempt be renamed because she was in the emergency room with her medication

constantly changing.

       Plaintiff lists three case numbers in the Willoughby Municipal Court that are associated

with loitering tickets. Each of these mention a contempt charge for failing to appear in court.

Two of the tickets were dismissed by the prosecutor prior to trial on October 11, 2017. Plaintiff

pled guilty to the third ticket and the court imposed a $25.00 fine and court costs. That plea also

occurred on October 11, 2017.

                                  II. LAW AND ANALYSIS

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when the

Defendant is immune from suit or when the Plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when

the allegations are delusional or rise to the level of the irrational or “wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       A cause of action fails to state a claim upon which relief may be granted when it lacks


                                                 -2-
“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).

        Plaintiff has not established a basis for federal court jurisdiction. Federal courts are

courts of limited jurisdiction and, unlike state trial courts, they do not have general jurisdiction

to review all questions of law. See Ohio ex rel. Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir.

2008). Instead, they have only the authority to decide cases that the Constitution and Congress

have empowered them to resolve. Id. Generally, the Constitution and Congress have given

federal courts authority to hear a case only when diversity of citizenship exists between the

parties, or when the case raises a federal question. Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987). The first type of federal jurisdiction, diversity of citizenship, is applicable to cases

of sufficient value between “citizens of different states.” 28 U.S.C. § 1332(a)(1). To establish

diversity of citizenship, the Plaintiff must establish that she is a citizen of one state and all of the

Defendants are citizens of other states. Von Dunser v. Aronoff, 915 F.2d 1071, 1072 (6th


                                                  -3-
Cir.1990). The second type of federal jurisdiction relies on the presence of a federal question.

This type of jurisdiction arises where a “well-pleaded complaint establishes either that federal

law creates the cause of action or that the Plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law.” Franchise Tax Bd. v. Construction Laborers

Vacation Trust, 463 U.S. 1, 27–28 (1983).

       Diversity of citizenship does not exist in this case. Plaintiff lists a Willowick, Ohio as

her address. All of the Defendants also appear to be citizens of Ohio.

        If federal jurisdiction exists in this case, it must be based on a claimed violation of

federal law. Plaintiff is proceeding pro se and pro se Plaintiffs enjoy the benefit of a liberal

construction of their pleadings and filings. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999).

Even with that liberal construction, however, Plaintiff failed to identify a federal cause of action

in this case and none is apparent on the face of the Complaint.

                                       III. CONCLUSION

       Accordingly, Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is granted,

and this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith.1

       IT IS SO ORDERED.


                                               s/ Christopher A. Boyko
DATED: February 14, 2019                       CHRISTOPHER A. BOYKO
                                               UNITED STATES DISTRICT JUDGE

   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -4-
